DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarfone et al. (US 5,368,046).
Regarding claim 1, Scarfone discloses 
A method of aspirating bone marrow (see col. 1 lines 11-14 for the needle assembly particularly suited for bone marrow aspiration, figs. 1-8), the method comprising: 
positioning an introducer cannula (16, fig. 1) of an introducer assembly (10) in bone of a patient (see figs. 1-8); 
with a mechanism (14/20/62) at the introducer assembly (10), moving the introducer cannula (16) within the bone with leverage on the patient (via the surface of 67); and 
aspirating bone marrow through a lumen of the introducer cannula (lumen of 16, fig. 7).
Regarding claim 2, Scarfone discloses 
The method of claim 1, wherein the bone marrow is aspirated (via the lumen of 16) while the introducer cannula (16) is moved with the mechanism (14/20/62).
Regarding claim 3, Scarfone discloses 
The method of claim 1, wherein the mechanism (14/20/62) comprises a screw assembly (14/62), the screw assembly (14/62) including a threaded jacket (62) and a lead screw (14) receivable in the threaded jacket (62), at least a portion of the introducer cannula (a portion of 16) extending through the lead screw (14) (see fig. 1).
Regarding claim 4, Scarfone discloses 
The method of claim 3, further comprising contacting the patient with a surface (surface of 67) of the threaded jacket (62) to provide the leverage (see fig. 1).
Regarding claim 5, Scarfone discloses 
The method of claim 3, further comprising adjusting a length of the introducer cannula (length of 16) that extends from a distal end of the threaded jacket (distal end of 62) by advancing the lead screw (14) into the threaded jacket (62) or reversing the lead screw (14) out of the threaded jacket (62) (Examiner notes: 14 is advanced into or out of 62 when 20 is not tightened to 14/62, see figs. 1 and 1a).

Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swann (US 2013/0150752).
Regarding claim 1, Swann discloses 
A method of aspirating bone marrow (fig. 1 and par. 0007-0008), the method comprising: 
positioning an introducer cannula (32) of an introducer assembly (20, fig. 1) in bone of a patient; 
with a mechanism (34/56, fig. 2) at the introducer assembly (20), moving the introducer cannula (32) within the bone with leverage on the patient (see fig. 2 and pars. 0031-0034); and 
aspirating bone marrow through a lumen of the introducer cannula (lumen of 32).
Regarding claim 2, Swann discloses 
The method of claim 1, wherein the bone marrow is aspirated (via 32) while the introducer cannula (32) is moved with the mechanism (56) (in the proximal direction).
Regarding claim 11, Swann discloses 
The method of claim 1, wherein the introducer cannula (32) includes a solid and sharp distal end (solid and sharp point 68, fig. 2 and par. 0023).
Regarding claim 12, Swann discloses 
The method of claim 11, wherein aspirating the bone marrow includes aspirating through one or more side ports (70) in the introducer cannula (32) (see fig. 2 and par. 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2004/0153005) in view of Moos et al. (US 2010/0280410).
Regarding claim 1, Krueger discloses 
A method of aspirating bone marrow (fig. 7 and pars. 0049-0051), the method comprising: 
positioning an introducer cannula (20) of an introducer assembly (2/20, fig. 5) in bone of a patient (see fig. 7); 
and aspirating bone marrow through a lumen of the introducer cannula (lumen of 20) (Examiner notes: see fig. 7 and pars. 0049-0051, 2 is positioned within the lumen of 20 and 2 is used to withdraw a marrow sample).

Regarding claim 1, Krueger is silent about the step of with a mechanism at the introducer assembly, moving the introducer cannula within the bone with leverage on the patient.
However, Moos teaches a depth stop mechanism (50) at the needle assembly (10, see fig. 1), moving the cannula (14) within the body of patient with leverage on the patient (see fig. 1 and par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 3, Krueger in view of Moos disclose the method of claim 1,
Moos further teaches wherein the mechanism (50) comprises a screw assembly (52/60), the screw assembly (52/60) including a threaded jacket (52) and a lead screw (60) receivable in the threaded jacket (52) (see figs. 1 and 4), at least a portion of the cannula (14) extending through the lead screw (62) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 4, Krueger in view of Moos disclose the method of claim 3,
Moos further teaches, further comprising contacting the patient with a surface of the threaded jacket (surface of 52) to provide the leverage (see figs. 1 and 4, par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 5, Krueger in view of Moos disclose the method of claim 3,
Moos further teaches, further comprising adjusting a length of the cannula (14) that extends from a distal end of the threaded jacket (distal end of 52) by advancing the lead screw (60) into the threaded jacket (52) or reversing the lead screw (60) out of the threaded jacket (52) (see fig. 1 and par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 6, Krueger in view of Moos disclose the method of claim 3,
Krueger further discloses, further comprising inserting an aspiration cannula (2) through the lumen of the introducer cannula (lumen of 20) (see fig. 7), the aspiration cannula (2) extending beyond a distal end of the introducer cannula (distal end 23 of 20) (see fig. 7), and wherein the bone marrow is aspirated with the aspiration cannula (2) (see fig. 7 and pars. 0049-0051).
Regarding claim 7, Krueger in view of Moos disclose the method of claim 6,
Krueger further discloses, further comprising coupling the aspiration cannula (2) to the introducer assembly (2/20) with a connector (50, fig. 5).
Regarding claim 8, Krueger in view of Moos disclose the method of claim 7,
Krueger further discloses, wherein coupling the aspiration cannula (2) to the introducer assembly (2/20) includes forming an air-tight seal (par. 0048) between the aspiration cannula (2) and the introducer assembly (2/20) to seal against air flow through the introducer cannula (see par. 0048 and fig. 8).
Regarding claim 9, Krueger in view of Moos disclose the method of claim 7,
Krueger further discloses, wherein moving the introducer cannula (20) includes moving the introducer cannula (20) and the aspiration cannula (2) in tandem (Examiner notes: see fig. 8 and par. 0047, 91 of 20 receives and engages with 50 of 2. Therefore, when 2 is positioned within 20, 20 and 2 move in tandem relative to the patient).
Moos teaches a depth stop mechanism (50) at the assembly (10, see fig. 1), moving the cannula (20) with the lead crew includes moving the cannula (20) and the stylet (18) in tandem relative to the threaded jacket (52) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos). 
Regarding claim 10, Krueger in view of Moos disclose the method of claim 9,
Krueger further discloses, wherein the introducer cannula (20) and the aspiration cannula (2) move without relative rotation to each other when moved by the handle portion (70) (see fig. 8 and par. 0047).
Moos teaches a depth stop mechanism (50) at the assembly (10, see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos). 
Regarding claim 13, Krueger discloses 
A method of aspirating bone marrow (fig. 7 and pars. 0049-0051), the method comprising: 
inserting an aspiration cannula (2) through an introducer cannula (20) of an introducer assembly (2/20, fig. 5), the introducer cannula (20) positioned in bone of a patient (see fig. 7), the aspiration cannula (2) extending beyond a distal end (23) of the introducer cannula (20) (see fig. 8); 
aspirating bone marrow through a port (5) in the aspiration cannula (2), the port (5) being distal to the distal end (23) of the introducer cannula (20) (see fig. 8); and 

Regarding claim 13, Krueger is silent about the step of with a mechanism at the introducer assembly, moving the introducer cannula and the aspiration cannula in tandem within the bone with leverage on the patient.
Krueger only discloses when the introducer cannula 20 receives and engages with the aspiration cannula 2, they move in tandem within the bone of the patient.
However, Moos teaches a depth stop mechanism (50) at the assembly (10, see fig. 1), moving the cannula 20 and the stylet (18) in tandem within the body of the patient (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 14, Krueger in view of Moos disclose the method of claim 13,
Krueger further discloses, further comprising coupling the aspiration cannula (2) to the introducer assembly (2/20) with a connector (50, fig. 5) and forming an air-tight seal (par. 0048) between the aspiration cannula (2) and the introducer cannula (20) to seal against air flow through the introducer cannula (see fig. 0048 and fig. 8).
Regarding claim 15, Krueger in view of Moos disclose the method of claim 14,
Moos further teaches wherein the mechanism (50) comprises a screw assembly (52/60), the screw assembly (52/60) including a threaded jacket (52) and a lead screw (60) receivable in the threaded jacket (52) (see figs. 1 and 4), at least a portion of the cannula (14) extending through the lead screw (62) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 16, Krueger in view of Moos disclose the method of claim 15,
Moos further teaches, further comprising contacting the patient with a surface of the threaded jacket (surface of 52) to provide the leverage (see figs. 1 and 4, par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).
Regarding claim 17, Krueger in view of Moos disclose the method of claim 16,
Moos further teaches, further comprising adjusting a length of the cannula (14) that extends from a distal end of the threaded jacket (distal end of 52) by advancing the lead screw (60) into the threaded jacket (52) or reversing the lead screw (60) out of the threaded jacket (52) (see fig. 1 and par. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Krueger’s method by adding a depth stop mechanism, as taught by Moos, for the purpose of limiting and easy adjusting the depth of penetration of the assembly within the patient (par. 0007 of Moos).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783